7 N.Y.3d 734 (2006)
APPALACHIAN INSURANCE COMPANY, Respondent,
v.
GENERAL ELECTRIC COMPANY, Appellant, and
RIUNIONE ADRIATICA DISICURTA, Also Known as ADRIATIC INSURANCE COMPANY, et al., Respondents, et al., Defendants. (And a Third-Party Action.)
Court of Appeals of New York.
Submitted June 5, 2006.
Decided June 8, 2006.
Judge READ taking no part.
Motion by Certain Underwriters at Lloyd's, London for leave to file a brief amici curiae on the appeal herein granted. Two copies of the brief may be served and 24 copies filed within seven days.